      Case 3:18-cv-02874-W-BLM Document 6 Filed 04/18/19 PageID.39 Page 1 of 4




 1
     Justin Prato SBN 246968
     PRATO & REICHMAN, APC
 2   8555 Aero Drive, Suite 303
 3   San Diego, CA 92123
     Telephone: 619-886-0252
 4
     Email: JustinP@prato-reichman.com
 5

 6
     Attorneys for Plaintiff

 7

 8                        UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11

12    ROGER DEFRANCA,                                         Case No: 3:18-cv-02874-W-BLM
13
            Plaintiff,
14
                                                              JOINT MOTION FOR
15          vs.                                               STIPULATION OF
16
                                                              VOLUNTARY DISMISSAL OF
      THE CHEESECAKE FACTORY                                  WITH PREJUDICE
17    RESTAURANTS INC., and TFC & CO.,
18
      LLC,

19          Defendants.
20

21

22                   STIPULATION OF VOLUNTARY DISMISSAL
23                      PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)
24
     IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or
25
     their respective counsel(s) that, pursuant to the Federal Rules of Civil Procedure
26

27   41(a)(1)(A)(ii), the above-captioned action is voluntarily dismissed, with
28
     prejudice against Defendant, THE CHEESECAKE FACTORY RESTAURANTS

                               Stipulation of Voluntary Dismissal Of Entire Action
      Case 3:18-cv-02874-W-BLM Document 6 Filed 04/18/19 PageID.40 Page 2 of 4




 1
     INC., and TFC & CO., LLC,, with each party to bear their own attorney’s fees and
 2   costs. No other Defendants remaining, it is hereby stipulated that the entire case
 3
     be dismissed.
 4

 5   DATED: April 18, 2019                       PRATO & REICHMAN, APC
 6
                                                 __/s/ Justin Prato Esq.______
 7                                               By: Justin Prato, Esq.
 8                                               Attorneys for Plaintiff
                                                 Roger Defranca
 9

10

11   DATED: April 18, 2019                      CONSTANGY, BROOKS, SMITH &
12                                              PROPHETE, LLP
13
                                                 s/ Anthony Sbardellati
14
                                                 By:Anthony Sbardellati
15                                               Attorneys for Defendant
                                                 The Cheesecake Factory Restaurants, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28




                            Stipulation of Voluntary Dismissal Of Entire Action
      Case 3:18-cv-02874-W-BLM Document 6 Filed 04/18/19 PageID.41 Page 3 of 4




 1
                                         ATTESTATION
 2         I hereby attest that Anthony Sbardellati has given me approval to affix his
 3
     electronic signature to this dismissal. I declare under penalty of perjury under the
 4

 5   laws of the United States that the foregoing is true and correct.
 6

 7   DATED: April 18, 2019                       PRATO & REICHMAN, APC
 8
                                                 __/s/ Justin Prato Esq.______
 9
                                                 By: Justin Prato, Esq.
10                                               Prato & Reichman, APC
                                                 Attorneys for Plaintiff
11
                                                 Roger Defranca
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                            Stipulation of Voluntary Dismissal Of Entire Action
      Case 3:18-cv-02874-W-BLM Document 6 Filed 04/18/19 PageID.42 Page 4 of 4




 1
                                CERTIFICATE OF SERVICE
 2   I hereby certify that the above and foregoing instrument was served upon all
 3   counsel of record in the above entitled and numbered cause on the date listed
     below.
 4

 5

 6
           __X__ Via ECF

 7

 8   CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
 9
     Anthony Sbardellati
10
     Attorneys for Defendant
11   The Cheesecake Factory Restaurants, Inc.
12

13   DATED: April 18, 2019                       PRATO & REICHMAN, APC
14

15

16                                               __/s/ Justin Prato Esq.______
                                                 By: Justin Prato, Esq.
17
                                                 Prato & Reichman, APC
18                                               Attorneys for Plaintiff
19                                               Roger Defranca
20

21

22

23

24

25

26

27

28




                            Stipulation of Voluntary Dismissal Of Entire Action
